Citation Nr: 0501550	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1979 to May 
1980, and was discharged for failure to maintain acceptable 
standards for retention (separation code JGH).

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the RO in 
Buffalo, New York, which found that the veteran had not 
presented new and material evidence to reopen a previously 
denied claim of entitlement to service connection for a low 
back disorder.

When the case was before the Board in November 2003 it was 
remanded for additional development and adjudication.  It was 
returned to the Board in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.

When the case was before the Board in November 2003, the 
Board noted that the RO had failed to comply with the 
notification and assistance provisions of the VCAA.  The RO 
was directed ensure that the notification requirements and 
development procedures outlined in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 3.159 (2003) were fully 
complied with and satisfied.  

The AMC (Appeals Management Center) sent the veteran a letter 
in February 2004.  The letter begins by incorrectly 
instructing the appellant to submit evidence showing an 
increase in his back disorder.  Later on in the letter, AMC, 
instead of instructing the veteran regarding what was 
necessary to reopen his claim, described the evidence and 
information necessary to establish service connection.  The 
Board concludes that the February 2004 letter does not 
constitute sufficient notice pertaining to the veteran's 
claim.

The Board also observes that while the case was in remand 
status, the veteran submitted a July 2004 physical therapy 
referral from St. Joseph's Hospital.  That evidence was 
received in August 2004.  Notably, the case was not 
recertified to the Board until December 2004.  Therefore, the 
veteran's case should be readjudicated based upon the 
evidence received in August 2004 and thereafter, and a 
supplemental statement of the case issued.  See 38 C.F.R. §§ 
19.31(b)(1), 19.37(a).

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a back disorder 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which treated 
the veteran for his claimed low back 
disability since December 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



